Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 20 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10493185 and US 9173776 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowed Claims
Claims 1-3 and 5-13 are ALLOWED.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or reasonably suggest a system for treating a wound comprising a single-layer foam structure, the first average cross-sectional area at an angle  to the second average cross- sectional area, wherein the reduction of airflow through the second plurality of pores is configured to inhibit granulation of the wound adjacent to the second surface. The closest prior art Jones (US 2010/0298791) fails to disclose the arrangement disclosed as a single layer foam structure and instead has multiple layers of differing pore sizes. Gross (US 5549584) fails to cure the deficiencies of Jones and fails to teach a single layer foam that has a first average cross sectional area perpendicular to the second average cross sectional area. The prior art fails to teach a motivation to modify the cited prior art to yield a single layer or to allow the side pores in the foam layer to be smaller size. The prior art fails to teach the limitations as claimed, therefore, claims 1-13 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/Examiner, Art Unit 3781